DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/21 was filed after the mailing date of the previous Office Action on 9/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-12, 14-17 and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Grassauer et al (WO 2017/009351 hereafter Grassauer) in view of .
Grassauer teaches a nasal spray composition comprising 0.1-0.5% iota carrageenan and from 3-10% xylitol (abstract, page 6, 11). The solution further comprises mannitol, sodium chloride and sorbitol as osmolytes (page 6, lin. 10-22). The solution comprises buffers like citric acid, sodium bicarbonate and sodium citrate (page 6, lin. 23-30). The actives agents act as antivirals against human coronavirus (page 4, lin. 13-20). The formulation further comprises preservatives such as potassium sorbate (page 7, lin. 7- 11). The formulation comprises 0.9% sodium chloride (page 6, line. 1-6). The formulation is useful in treating respiratory infections (Example 8). The formulation is present in the form of solutions for nasal sprays or aerosols (page 7, lin. 18-23).
While the reference discloses the use of xylitol broadly, it does not exemplify the use of the compound.  The use of xylitol in a nasal spray is known in the art as seen in the Romeo patent.
Romeo discloses a composition comprising buffers, natural thickeners like cellulose, chitosan and starches and humectant (col. 2, lin. 31-46).  The spray comprises preferably 1% xylitol (col. 2, lin. 50-55).  The spray is useful in the treatment of respiratory infections (col. 2, lin. 60-65).  It would have been obvious to include xylitol at these concentrations as Romeo as the compositions solve the same problem.
As discussed above, the Grassauer patent discloses a nasal spray solution comprising at least iota carrageenan and xylitol. The reference discloses that the nasal spray solution can be delivered to the nasal cavity, but is silent to a specific pump presentation. The use of a metered pump for the delivery of solutions to the nose is known in the art as seen in the Esperester patent.
Esperester patent discloses a metered pump kit for the delivery of nasal solutions [0021]. The liquid dosage delivers its active agents to the nasal cavity [0029]. The metered pump is set to deliver 100 to 200 ul of liquid per pump [0030]. The formulation comprising xylitol, mannitol and sorbitol [0003-
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable nasal solution and means to deliver said solution. It would have been obvious to one of ordinary skill in the art to deliver the nasal solution of Grassauer by the metered pump of Esperester as they solve the same problem. It would have been obvious to include the xylitol at those concentrations as seen in Romeo as it solves the same problem of xylitol nasal sprays. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable delivery system for a nasal spray solution. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 15-17 and 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,013,687. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to nasal spray composition comprising iota carrageenan and xylitol along with osmolytes and buffers. The formulation is applied to treat SARS CoV2 and delivered via a nasal pump. The claims differ in that the 687 claims specific a specific tonicity for the formulation where the instant claims are silent to such limitation, however the formulations are similar in that they comprise the same concentrations of their key ingredients. The scopes overlap and it would have been obvious that the formulations can complete the same task as they solve the same problem as each other.
Response to Arguments
Applicant's arguments filed 12/01/21 have been fully considered but they are not persuasive. Applicant argues that the Grassauer patent does not anticipate or render the claims obvious because the formulation is hyperosmolar and the instant formulation is slightly hypertonic. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the osmolarity of the formulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For these reasons, the prior art continues to render the claims obvious. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/01/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618